


Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


This TRANSPORTATION SERVICE AGREEMENT, hereinafter referred to as "Agreement,"
is made and entered into by and between CenterPoint Energy - Mississippi River
Transmission, LLC, a Delaware limited liability company, hereinafter called
"MRT," and Laclede Gas Company, a Missouri Corporation, hereinafter called
"Customer."


In consideration of the mutual covenants herein contained, the parties hereto
agree that MRT shall transport for Customer, on a firm basis, and Customer shall
furnish, or cause to be furnished, to MRT natural gas for such transportation
during the term hereof, at the rates and on the terms and conditions hereinafter
provided.


1)
TERM



Effective Date: Originally May 1, 2002, as amended and restated effective August
1, 2013
Primary Term End Date: MDQ #1: July 31, 2016
MDQ #2: July 31, 2015




Evergreen/Term Extension?     Yes


This Agreement shall become effective as of August 1, 2013 and shall continue
for primary terms ending July 31, 2016 for MDQ #1 and July 31, 2015 for MDQ #2;
provided, however, that this Agreement (and the respective MDQs) shall continue
to be in effect from year to year thereafter unless and until terminated by
either MRT or Customer by written notice, or electronically via the Internet as
permitted or required by MRT, to the other delivered at least 12 months prior to
the applicable term end date for each MDQ specified above.


2)
QUANTITIES



Maximum Daily Quantities (MDQ): MDQ #1    75,000 Dth/D
MDQ #2    75,000 Dth/D


Rate Zone Capacities: See Exhibit A




3)
RECEIPT AND DELIVERY POINTS


See Exhibit A




4)
RATE



Service hereunder shall be provided pursuant to Rate Schedule FTS. Customer
shall pay, or cause to be paid, to MRT each month for all services provided
hereunder the maximum applicable rate and any other charges specified in MRT's
FERC Gas Tariff, as on file and in effect from time to time (“Tariff”), for
services rendered hereunder, unless otherwise agreed (either in writing or
electronically via the Internet as required by MRT) by MRT and Customer in an
Exhibit B, or other format provided for in MRT's Tariff, in effect during the
term of this Agreement, or in a capacity release award.


































































Page 1 of 4




--------------------------------------------------------------------------------




Contract # 3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS
(continued)




5) ADDRESSES
For Notices to Customer:
 
For Bills to Customer:
 
 
Laclede Gas Company
 
Laclede Gas Company
 
 
Attn: Mark C. Darrell
 
Attn: Gas Accounting
 
 
720 Olive Street
 
720 Olive Street, 13th Floor
 
 
St. Louis, MO 63101
 
St. Louis, MO 63101
 
 
Telephone: 314-342-0520
 
Telephone: (314) 658-8465
 
 
Facsimile: (314) 421-1979
 
Facsimile: (314) 658-8466
 
 
E-Mail: Mark.Darrell@TheLacledeGroup.com
 
 
 

    
MRT's wire transfer information and addresses for notices and payments shall be
located on MRT's Internet Web Site.


        


IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
shown below.
CENTERPOINT ENERGY - MISSISSIPPI RIVER
 
LACLEDE GAS COMPANY
 
     TRANSMISSION, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Michael C. Stoll
 
By: /s/ Steven F. Mathews
Name: Michael C. Stoll
 
Name: Steven F. Mathews
Title: Division VP Marketing MRT
 
Title: VP Gas Operations
Date: July 29, 2013
 
Date: July 30, 2013











































































Page 2 of 4




--------------------------------------------------------------------------------




Contract # 3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


GENERAL TERMS AND CONDITIONS


1)
Upon termination hereof for whatever reason, Customer agrees to stop delivering
gas to MRT for transportation hereunder. In addition, upon termination of this
Agreement, Customer agrees that it will thereafter make no further demand for
service hereunder and MRT agrees that it will make no further demand for the
continuation of services or any payment related thereto, other than payments
which are due with respect to any services previously provided. Customer agrees
to cooperate with and assist MRT in obtaining whatever regulatory approvals and
authorizations, if any, are necessary or appropriate in view of such termination
and abandonment of service hereunder.



2)
Termination of this Agreement shall not relieve either party of any obligation
that might otherwise exist to correct any volume imbalance hereunder nor relieve
Customer of its obligation to pay any monies due hereunder to MRT.



3)
In accordance with the terms and conditions of Section 17 of the General Terms
and Conditions (“GT&C”) of MRT's Tariff, if Customer fails to pay within thirty
(30) days after payment is due all of the amount of any bill for service
rendered by MRT hereunder, MRT, upon ten (10) days' prior written notice to
Customer, may suspend further receipt and/or delivery of gas until such past due
amount is paid, or satisfactory credit arrangements have been made in accordance
with Section 5 of the GT&C. If Customer fails to pay or make satisfactory credit
arrangements within such ten (10) day notice period, MRT, in addition to any
other remedy it may have hereunder, may, upon thirty (30) days' written notice
to Customer, terminate this Agreement and cease further receipt and/or delivery
of gas on behalf of Customer.



4)
Service hereunder shall be provided pursuant to Rate Schedule FTS of MRT's
Tariff. Customer will provide Fuel Use and LUFG.



5)
This Agreement shall be subject to the provisions of the applicable rate
schedule as well as the GT&C, and such provisions are incorporated herein by
this reference. Any curtailment of transportation service hereunder shall be in
accordance with the priorities set out in MRT's GT&C. To the extent not
inconsistent with effective law, MRT shall have the right to determine the
priority and/or scheduling of the transportation service under this Agreement
and to revise the priority and/or scheduling of this transportation service from
time to time.



6)
MRT shall have the right at any time and from time to time to file and place
into effect unilateral changes or modifications in the rates and charges, and
other terms and conditions of service hereunder, as set forth in the applicable
rate schedule and in the GT&C, in accordance with the Natural Gas Act or other
applicable law. In the event that MRT places on file with the Commission another
rate schedule which may be applicable to service rendered hereunder, then MRT,
at its option, may, from and after the effective date of such rate schedule,
utilize such rate schedule in the performance of this Agreement. Such rate
schedule or superseding rate schedule(s) and any revisions thereof which shall
be filed and become effective shall apply to and be a part of this Agreement.
MRT shall have the right to propose, file and make effective with the
Commission, or other body having jurisdiction, changes and revisions of any
effective rate schedule(s) and/or GT&C, or to propose, file, and make effective
superseding rate schedules and/or GT&C, for the purpose of changing the rates,
charges, and other provisions thereof effective as to Customer.



7)
Customer may deliver or cause to be delivered to MRT a maximum receipt point
quantity at the Receipt Points described herein, and MRT shall redeliver
thermally equivalent quantities at the Delivery Points described herein which
excludes a quantity of gas for Fuel Use and LUFG. A maximum delivery point
quantity is also specified for each MRT delivery point. For firm service, the
sum of all individual maximum receipt point quantities shall not exceed the
maximum receipt point quantities in the aggregate. For firm service, the sum of
all individual maximum delivery point quantities shall not exceed the maximum
daily quantity set forth in this Agreement.



8)
For firm service, Secondary Receipt and Secondary Delivery Points are available
to Customer pursuant to the GT&C of MRT's Tariff. Customer agrees to pay any
additional charges applicable to its utilization of a Secondary Receipt Point.

























































Page 3 of 4




--------------------------------------------------------------------------------




Contract # 3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


GENERAL TERMS AND CONDITIONS
(continued)


9)
Except as provided in this paragraph, this Agreement shall not be assigned by
Customer in whole or in part without MRT's prior written or electronic consent,
which consent shall not be unreasonably withheld. Customers under Rate Schedules
FTS and SCT may release their capacity consistent with the terms and conditions
of the applicable rate schedule and the GT&C of MRT's tariff. Additionally,
Customer may request that MRT consent to Customer's assignment of this
Agreement, in whole, to an entity affiliated with Customer. For firm contracts,
MRT will only consent to assignment of the contract to a Customer's affiliate,
subject to the assignee's satisfaction of the criteria in Section 5.4(k), GT&C,
in the situation in which, after Customer obtains the contract, a corporate
reorganization results in a transfer to an affiliate of the function for which
the capacity was obtained. Any entity that succeeds by purchase, merger,
consolidation or otherwise to the properties of Customer, substantially as an
entirety, shall be entitled to the rights and shall be subject to the
obligations of its predecessors in title under this Agreement. In addition to
all other rights and remedies, MRT may terminate the Agreement immediately if it
is assigned by Customer without MRT's consent, whether the assignment or
contract be voluntary or by operation of law or otherwise. Subject to the above,
the respective rights and obligations of the parties under the Agreement shall
extend to and be binding upon their heirs, successors, assigns and legal
representatives.



10)
Any notice, statement, or bill provided for in this Agreement shall be in
writing and shall be considered as delivered when hand-delivered or when
received by the other party if mailed by United States mail, postage prepaid, to
the addresses specified herein (unless and until either party notifies the
other, in writing, of a change in its address). Additionally, notices shall be
considered as delivered, if received, when sent via facsimile or through other
electronic means.



11)
Each party shall notify the other in writing of the name, address, telephone
number, telecopy number and e-mail address of the person or persons who shall
have authority to act for such party in connection with this Agreement, and
operating notices shall thereafter be served upon such person or persons.



12)
This Agreement constitutes the entire agreement between the parties and no
waiver, representation or agreement, oral or otherwise, shall affect the subject
matter hereof unless and until such waiver, representation or agreement is
reduced to writing or, if MRT permits or requires, otherwise memorialized via
electronic means, and executed by authorized representatives of the parties. No
waiver by either Customer or MRT of any one or more defaults by the other in
performance of any of the provisions of the Agreement shall operate or be
construed as a waiver of any other existing or future default or defaults,
whether of a like or of a different character.



13)
THE INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MISSOURI, EXCLUDING CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.



14)
For firm service, Exhibit(s) A and B attached hereto are incorporated into this
Agreement in their entirety.



15)
This Agreement amends and restates the Service Agreement dated March 18, 2008
between the parties hereto.



16)
Pursuant to Section 15.10, GT&C of MRT's Tariff, the parties have agreed to an
extension of the term with respect to part of the capacity previously committed
under this Agreement.



17)
Pursuant to Section 15.3, GT&C of MRTs Tariff, the parties agree that for each
MDQ listed in Section 2, Quantities above, Customer shall have a Right of First
Refusal (“ROFR”). If Customer chooses to exercise its ROFR, it shall do so by
following the procedures applicable to the exercise of a ROFR provided for in
MRT's Tariff.



















































Page 4 of 4




--------------------------------------------------------------------------------




Contract # 3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS




EXHIBIIT A
Primary Path(s) for MDQ #1
 
 
 
 
 
 
 
 
 
From:
 
To:
 
 
#805602 CEGT Olyphant
 
#805596 CEGT Perryville
 
 


#805607 Storage
 
 

Line Capacities
 
 
 
 
 
West
0 Dth/d
 
 
 
 
South Field Main
75,000 Dth/d
 
 
 
 
North Field Main
25,000 Dth/d
 
 
 
 
Market East
0 Dth/d
 
 
 

Line Priority
 
 
 
 
 
South Field/West
0 Dth/d
 
 
 
 
South Field/Main
75,000 Dth/d
 
 
 
 
North Field/Main
25,000 Dth/d
 
 
 
 
Market/East
0 Dth/d
 
 
 

Rate Zone Capacities
 
 
 
 
South Field
75,000 Dth/d
 
 
 
 
North Field
25,000 Dth/d
 
 
 
 
Market
0 Dth/d
 
 
 

Primary Path(s) for MDQ #2
 
 
 
 
 
 
 
 
 
From:
 
To:
 
 
#805602 CEGT Olyphant
 
#805596 CEGT Perryville
 
 


#805607 Storage
 
 

Line Capacities
 
 
 
 
 
West
0 Dth/d
 
 
 
 
South Field Main
75,000 Dth/d
 
 
 
 
North Field Main
25,000 Dth/d
 
 
 
 
Market East
0 Dth/d
 
 
 

Line Priority
 
 
 
 
 
South Field/West
0 Dth/d
 
 
 
 
South Field/Main
75,000 Dth/d
 
 
 
 
North Field/Main
25,000 Dth/d
 
 
 
 
Market/East
0 Dth/d
 
 
 

Rate Zone Capacities
 
 
 
 
South Field
75,000 Dth/d
 
 
 
 
North Field
25,000 Dth/d
 
 
 
 
Market
0 Dth/d
 
 
 









Page 1 of 2




--------------------------------------------------------------------------------




Contract # 3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS




EXHIBIT A
(continued)


PRIMARY RECEIPT POINTS AND PRIMARY DELIVERY POINTS FOR MDQ #1
Primary Receipt Points
Maximum Quantity*
 
Primary Delivery Points
Maximum Quantity*
CEGT Glendale
 
 
CEGT Perryville
 
#808654
50,000 Dth/d
 
#805596
75,000 Dth/d
 
 
 
 
 
CEGT Olyphant
 
 
Storage
 
#805602
25,000 Dth/d
 
#805607
75,000 Dth/d



PRIMARY RECEIPT POINTS AND PRIMARY DELIVERY POINTS FOR MDQ #2
Primary Receipt Points
Maximum Quantity*
 
Primary Delivery Points
Maximum Quantity*
CEGT Glendale
 
 
CEGT Perryville
 
#808654
50,000 Dth/d
 
#805596
75,000 Dth/d
 
 
 
 
 
CEGT Olyphant
 
 
Storage
 
#805602
25,000 Dth/d
 
#805607
75,000 Dth/d









* On any day MRT shall not be obligated to receive or deliver a cumulative
quantity in excess of the Maximum Daily Quantities set forth in this Agreement.


        


CENTERPOINT ENERGY - MISSISSIPPI RIVER
 
LACLEDE GAS COMPANY
 
     TRANSMISSION, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Michael C. Stoll
 
By: /s/ Steven F. Mathews
Name: Michael C. Stoll
 
Name: Steven F. Mathews
Title: Division VP Marketing MRT
 
Title: VP Gas Operations
Date: July 29, 2013
 
Date: July 30, 2013





EFFECTIVE August 1, 2013, SUPERSEDES EXHIBIT A DATED March 18,2008


































Page 2 of 2




--------------------------------------------------------------------------------




Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


EXHIBIT B


Customer agrees to pay the rates specified on this Exhibit B for performance of
certain gas transportation service under the Agreement(s) specified above. These
rates are applicable only in accordance with the following:




RATES AND APPLICABILITY:


(a)
General: In consideration for Customer's continuing compliance with the
provisions of the “Agreement(s)” specified above, the transportation rates and
charges as defined below for the specified services provided under the Agreement
only apply to receipts from, and subsequent deliveries to, the Points of Receipt
and Delivery, quantities and/or time periods described herein and to reserved
capacity necessary to effect such service. In addition to any rate or amount
referred to herein (including discounted rates, Negotiated Rates, overrun rates
and maximum tariff rates), except as specifically provided otherwise herein,
Customer shall provide or pay and MRT shall retain or charge Fuel Use and LUFG
allowances or charges in such quantities or amounts as authorized from time to
time by MRT's Tariff and except as specifically provided otherwise herein, shall
pay any applicable charges, penalties, surcharges, fees, taxes, settlements
and/or direct billed amounts provided for in MRT's Tariff. In any event, the
rate in any month shall never be below MRT's applicable minimum Tariff rate for
a discount rate transaction. For a Negotiated Rate transaction, the rate in any
month shall never be below MRT's applicable minimum tariff rate, unless MRT
otherwise agrees. MRT shall not be responsible for the payment and satisfaction
of any taxes assessed or levied on the receipt, transmission (and any activities
in connection therewith), delivery, use and/or consumption with respect to gas
delivered or received by Customer, unless MRT agrees otherwise.



(b)
Inability to Collect Negotiated Rates: If this Exhibit B covers a Negotiated
Rate transaction, and MRT is unable to collect Negotiated Rates due to a change
in Commission policy or rejection of the transaction by the Commission prior to
or during the term of such transaction, then, unless the parties agree
otherwise, Customer shall pay the maximum tariff rate for the services. In such
event, MRT shall notify Customer in writing of the requirement to pay maximum
tariff rates and, if the maximum tariff rates are greater than the Negotiated
Rates under such transaction, Customer shall have no more than thirty (30) days
from the date of such notification to give notice in writing of termination of
the applicable Agreement, with such termination to be effective no later than
the end of the month following the month in which such termination notice is
received.



(c)
Points: The Receipt and Delivery Point(s) eligible for the rates specified
herein shall be those listed in Section 3 of the Agreement (as such Agreement
provides on the Effective Date hereof) and as further specified below.



(d)    Description of Rate:     Negotiated Rate_____ Discounted Rate X (Check
one)


The rate which MRT shall bill and Customer shall pay for services up to
applicable MDQ (as set forth on the Effective Date hereof) shall be achieved by
discounting, if required, MRT's then applicable maximum Tariff rates to a level
which yields a unit rate (“Transmission Allowance”) of $0.03 per Dth, when
calculated on an assumed 100% load factor basis based on applicable billing
determinants.


Customer shall pay a Reservation Charge each Month based on the Dth of
applicable billing determinants specified in the agreement, regardless of the
quantity of gas transported during the Service Month. The Reservation Charge
(expressed as a unit rate on an assumed 100% load factor basis) will be
calculated by subtracting the minimum applicable Base Usage Charge from the
applicable Transmission Allowance.




In addition to the points specified above, the discounted rates set forth herein
shall apply to receipts from all North Field Zone and South Field Zone Main Line
Pools for transport to the specified Delivery Points.


(e)    Term of Rate: Begin Date : August 1, 2013
End Date(s) : MDQ #1: July 31, 2016
MDQ #2: July 31, 2015


(f)
Authorized Overrun:     For discounted rate transactions, any authorized overrun
quantities shall be at the following rate: MRT's maximum applicable Tariff rate
for service.





































Page 1 of 2




--------------------------------------------------------------------------------




Contract #3311
AMENDED AND RESTATED
TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


EXHIBIT B
(continued)


(g)
Rate-Related Provisions:



(i)
Consideration for Rate Granted: MRT agrees to the rates specified in this
Exhibit B in exchange for Customer's agreement to forego credits or other
benefits to which Customer would otherwise be entitled under the Agreement, but
only to the extent such credits or benefits would result in a greater economic
benefit over the term of this Exhibit B than that represented by the agreed-upon
rate. Accordingly, unless MRT otherwise agrees, Customer will not receive
credits (with the exception of (1) penalty revenue credits provided pursuant to
Section 34 of the GT&C of MRT's Tariff, and (2) capacity release credits) from
rates, refunds or other revenues collected by MRT or Customer if to do so would
effectively result in a lower rate or greater economic benefit to Customer;
provided, however, that (I) for a Customer taking service under a discount or
recourse rate agreement, the rate in any month shall never be above MRT's
applicable maximum tariff rate, and (II) MRT and a Customer taking service under
a Negotiated Rate agreement can agree pursuant to Section 14.2 of the GT&C of
MRT's Tariff that MRT will retain some or all of the capacity release credits to
the extent those credits exceed the amount of the Customer's invoiced demand
component. If the parties' agreement to the foregoing is determined invalid or
if Customer seeks to obtain credits or benefits inconsistent therewith, unless
MRT otherwise agrees, it will have the right to immediately terminate or modify
any provisions of this Exhibit B that would allow Customer to pay amounts less
than the maximum applicable tariff rate.



(ii)
Regulatory Authority: This Exhibit B is subject to Section 30 of the GT&C of
MRT's Tariff. MRT and Customer hereby acknowledge that this Exhibit B is subject
to all valid and applicable federal and local laws and to the orders, rules and
regulations of any constituted federal or local regulatory body or governmental
authority having jurisdiction. Any provision of this Exhibit B which is
determined by any court or regulatory body having jurisdiction to be invalid or
unenforceable will be ineffective to the extent of such determination only,
without invalidating, or otherwise affecting the validity of, the remaining
provisions. Except as otherwise provided in subsection (b) above, unless the
parties agree otherwise, if MRT reasonably determines that a federal or local
law, or order, rule or regulation of any governmental authority having or
asserting jurisdiction (1) requires performance by MRT that is inconsistent with
the terms of this Exhibit B, or (2) conditions or prohibits the granting of
selective discounts or other rates specified in paragraph (d) of this Exhibit B,
then MRT and Customer shall promptly take all reasonable actions in good faith
to enter into alternative arrangements that will secure to the maximum extent
practicable for each party all of the benefits of the transaction set out in
this Agreement; provided however, that MRT shall not be required to enter into
or continue arrangements that would result in a greater economic detriment to
MRT than existed prior to the regulatory event or change.







Executed by a duly authorized representative of each party hereto, in the space
provided below:
CENTERPOINT ENERGY - MISSISSIPPI RIVER
 
LACLEDE GAS COMPANY
 
     TRANSMISSION, LLC
 
 
 
 
 
 
 
 
 
By: /s/ Michael C. Stoll
 
By: /s/ Steven F. Mathews
Name: Michael C. Stoll
 
Name: Steven F. Mathews
Title: Division VP Marketing MRT
 
Title: VP Gas Operations
Date: July 29, 2013
 
Date: July 30, 2013

EFFECTIVE August 1, 2013, SUPERSEDES EXHIBIT A DATED March 18, 2008






















































Page 2 of 2


